Appeal from an order and judgment (one paper) of the *1204Supreme Court, Monroe County (Evelyn Frazee, J.), entered January 3, 2006 in a proceeding pursuant to CPLR article 75. The order and judgment, among other things, compelled respondent to arbitration with petitioner pursuant to CPLR 7503.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decisions at Supreme Court. Present—Scudder, PJ., Martoche, Centra and Green, JJ.